(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     TANIGUCHI v. KAN PACIFIC SAIPAN, LTD., DBA 

           MARIANAS RESORT AND SPA


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 10–1472. Argued February 21, 2012—Decided May 21, 2012
Title 28 U. S. C. §1920, as amended by the Court Interpreters Act, in-
  cludes “compensation of interpreters” among the costs that may be
  awarded to prevailing parties in federal-court lawsuits. §1920(6). In
  this case, the District Court awarded costs to respondent as the pre-
  vailing party in a civil action instituted by petitioner. The award in-
  cluded the cost of translating from Japanese to English certain doc-
  uments that respondent used in preparing its defense. The Ninth
  Circuit affirmed, concluding that §1920(6) covers the cost of translat-
  ing documents as well as the cost of translating live speech.
Held: Because the ordinary meaning of “interpreter” is someone who
 translates orally from one language to another, the category “com-
 pensation of interpreters” in §1920(6) does not include the cost of
 document translation. Pp. 3−15.
    (a) Section 1920 reflects the substance of an 1853 Act that specified
 for the first time what costs are allowable in federal court. That pro-
 vision defines the term “costs” as used in Federal Rule of Civil Proce-
 dure 54(d), which gives courts the discretion to award costs to pre-
 vailing parties. Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U. S.
 437, 441. As originally configured, §1920 contained five categories of
 taxable costs, but in 1978, Congress enacted the Court Interpreters
 Act, which added a sixth category that includes “compensation of in-
 terpreters.” §1920(6). Pp. 3−5.
    (b) Because the term “interpreter” is not defined in the Court In-
 terpreters Act or in any other relevant statutory provision, it must be
 given its ordinary meaning. Asgrow Seed Co. v. Winterboer, 513 U. S.
 179, 187. When Congress passed that Act in 1978, many dictionaries
 defined “interpreter” as one who translates spoken, as opposed to
2             TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                                  Syllabus

    written, language. Pre-1978 legal dictionaries also generally defined
    “interpreter” and “interpret” in terms of oral translation. Respondent
    relies almost exclusively on a version of Webster’s Third New Inter-
    national Dictionary that defined “interpreter” as “one that translates;
    esp: a person who translates orally for parties conversing in different
    tongues.” Although the sense divider esp (for especially) indicates
    that the most common meaning of the term is one “who translates
    orally,” that meaning is subsumed within the more general definition
    “one that translates.” That a definition is broad enough to encompass
    one sense of a word does not establish, however, that the word is or-
    dinarily understood in that sense. See Mallard v. United States Dist.
    Court for Southern Dist. of Iowa, 490 U. S. 296, 301. Although all
    relevant dictionaries defined “interpreter” at the time of the statute’s
    enactment as including persons who translate orally, only a handful
    defined the word broadly enough to encompass translators of written
    materials. Notably, the Oxford English Dictionary, one of the most
    authoritative, recognized that “interpreter” can mean one who trans-
    lates writings, but it expressly designated that meaning as obsolete.
    Any definition of a word that is absent from many dictionaries and is
    deemed obsolete in others is hardly a common or ordinary meaning.
    Given this survey of relevant dictionaries, the ordinary meaning of
    “interpreter” does not include those who translate writings. Nothing
    in the Court Interpreters Act or in §1920 hints that Congress intend-
    ed to go beyond this ordinary meaning. If anything, the statutory
    context suggests that “interpreter” includes only those who translate
    orally. See 28 U. S. C. §1827. Moreover, Congress’ use of technical
    terminology reflects the distinction in relevant professional literature
    between interpreters, who are used for oral conversations, and trans-
    lators, who are used for written communications. Pp. 5−11.
      (c) No other tool of construction compels a departure from the ordi-
    nary meaning of “interpreter.” This Court has never held that Rule
    54(d) creates a presumption in favor of the broadest possible reading
    of the costs enumerated in §1920. To the contrary, the Court has
    made clear that the “discretion granted by Rule 54(d) is not a power
    to evade” the specific categories of costs set forth by Congress, Craw-
    ford Fitting, supra, at 442, but “is solely a power to decline to tax, as
    costs, the items enumerated in §1920,” ibid. This Court’s conclusion
    is in keeping with the narrow bounds of taxable costs, which are
    limited by statute and modest in scope. Respondent’s extratextual
    arguments―that documentary evidence is no less important than tes-
    timonial evidence and that some translation tasks are not entirely
    oral or entirely written―are more properly directed at Congress. In
    any event, neither argument is so compelling that Congress must
    have intended to dispense with the ordinary meaning of “interpreter”
                     Cite as: 566 U. S. ____ (2012)                     3

                                Syllabus

  in §1920(6). Pp. 12−15.
633 F. 3d 1218, vacated and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, THOMAS, and KAGAN, JJ., joined. GINSBURG, J.,
filed a dissenting opinion, in which BREYER and SOTOMAYOR, JJ., joined.
                       Cite as: 566 U. S. ____ (2012)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 10–1472
                                  _________________


KOUICHI TANIGUCHI, PETITIONER v. KAN PACIFIC
 SAIPAN, LTD., DBA MARIANAS RESORT AND SPA
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                [May 21, 2012]

  JUSTICE ALITO delivered the opinion of the Court.
  The costs that may be awarded to prevailing parties in
lawsuits brought in federal court are set forth in 28
U. S. C. §1920. The Court Interpreters Act amended
that statute to include “compensation of interpreters.”
§1920(6); see also §7, 92 Stat. 2044. The question pre-
sented in this case is whether “compensation of interpret-
ers” covers the cost of translating documents. Because the
ordinary meaning of the word “interpreter” is a person
who translates orally from one language to another, we
hold that “compensation of interpreters” is limited to the
cost of oral translation and does not include the cost of
document translation.
                              I
  This case arises from a personal injury action brought
by petitioner Kouichi Taniguchi, a professional baseball
player in Japan, against respondent Kan Pacific Saipan,
Ltd., the owner of a resort in the Northern Mariana Is-
lands. Petitioner was injured when his leg broke through
a wooden deck during a tour of respondent’s resort prop-
erty. Initially, petitioner said that he needed no medical
2         TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                     Opinion of the Court

attention, but two weeks later, he informed respondent
that he had suffered cuts, bruises, and torn ligaments
from the accident. Due to these alleged injuries, he
claimed damages for medical expenses and for lost income
from contracts he was unable to honor. After discovery
concluded, both parties moved for summary judgment.
The United States District Court for the Northern Ma-
riana Islands granted respondent’s motion on the ground
that petitioner offered no evidence that respondent knew
of the defective deck or otherwise failed to exercise rea-
sonable care.
   In preparing its defense, respondent paid to have vari-
ous documents translated from Japanese to English. After
the District Court granted summary judgment in respond-
ent’s favor, respondent submitted a bill for those costs.
Over petitioner’s objection, the District Court awarded
the costs to respondent as “compensation of interpreters”
under §1920(6). Explaining that interpreter services “can-
not be separated into ‘translation’ and ‘interpretation,’ ”
App. to Pet. for Cert. 25a, the court held that costs
for document translation “fal[l] within the meaning of
‘compensation of an interpreter,’ ” ibid. Finding that it
was necessary for respondent to have the documents
translated in order to depose petitioner, the court con-
cluded that the translation services were properly taxed
as costs.
   The United States Court of Appeals for the Ninth Cir-
cuit affirmed both the District Court’s grant of summary
judgment and its award of costs. The court rejected peti-
tioner’s argument that the cost of document translation
services is not recoverable as “compensation of interpret-
ers.” The court explained that “the word ‘interpreter’ can
reasonably encompass a ‘translator,’ both according to the
dictionary definition and common usage of these terms,
which does not always draw precise distinctions between
foreign language interpretations involving live speech
                     Cite as: 566 U. S. ____ (2012)                    3

                          Opinion of the Court

versus written documents.” 633 F. 3d 1218, 1221 (2011).
“More importantly,” the court stressed, this construction of
the statute “is more compatible with Rule 54 of the Fed-
eral Rules of Civil Procedure, which includes a decided
preference for the award of costs to the prevailing party.”
Ibid. The court thus concluded that “the prevailing party
should be awarded costs for services required to interpret
either live speech or written documents into a familiar
language, so long as interpretation of the items is neces-
sary to the litigation.” Id., at 1221–1222.
  Because there is a split among the Courts of Appeals on
this issue,1 we granted certiorari. 564 U. S. ___ (2011).
                            II

                            A

  Although the taxation of costs was not allowed at com-
mon law, it was the practice of federal courts in the early
years to award costs in the same manner as the courts
of the relevant forum State. Alyeska Pipeline Service
Co. v. Wilderness Society, 421 U. S. 240, 247–248 (1975).
In 1793, Congress enacted a statute that authorized the
awarding of certain costs to prevailing parties based on
state law:
     “That there be allowed and taxed in the supreme, cir-
     cuit and district courts of the United States, in favour
     of the parties obtaining judgments therein, such com-
     pensation for their travel and attendance, and for at-

——————
   1 Compare BDT Products, Inc. v. Lexmark Int’l, Inc., 405 F. 3d 415,

419 (CA6 2005) (holding that document translation costs are taxable
under §1920(6) because the “definition of interpret expressly includes to
‘translate into intelligible or familiar language’ ” (quoting Webster’s
Third New International Dictionary 1182 (1981))), with Extra Equi­
pamentos E Exportação Ltda. v. Case Corp., 541 F. 3d 719, 727–728
(CA7 2008) (holding that document translation costs are not taxable
under §1920(6) because an interpreter is “normally understood [as] a
person who translates living speech from one language to another”).
4         TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                     Opinion of the Court

    tornies and counsellors’ fees . . . as are allowed in the
    supreme or superior courts of the respective states.”
    Act of Mar. 1, 1793, §4, 1 Stat. 333.
Although twice reenacted, this provision expired in 1799.
Alyeska Pipeline, supra, at 248, n. 19; Crawford Fitting
Co. v. J. T. Gibbons, Inc., 482 U. S. 437, 439 (1987). Yet
even in the absence of express legislative authorization,
the practice of referring to state rules for the taxation of
costs persisted. See Alyeska Pipeline, 421 U. S., at 250.
   Not until 1853 did Congress enact legislation specifying
the costs allowable in federal court. Id., at 251. The
impetus for a uniform federal rule was largely the conse-
quence of two developments. First, a “great diversity in
practice among the courts” had emerged. Ibid. Second,
“losing litigants were being unfairly saddled with exorbi-
tant fees for the victor’s attorney.” Ibid. Against this
backdrop, Congress passed the 1853 Fee Act, which we
have described as a “far-reaching Act specifying in detail
the nature and amount of the taxable items of cost in the
federal courts.” Id., at 251–252. The substance of this Act
was transmitted through the Revised Statutes of 1874
and the Judicial Code of 1911 to the Revised Code of
1948, where it was codified, “without any apparent intent to
change the controlling rules,” as 28 U. S. C. §1920. 421
U. S., at 255.
   Federal Rule of Civil Procedure 54(d) gives courts the
discretion to award costs to prevailing parties. That Rule
provides in relevant part: “Unless a federal statute, these
rules, or a court order provides otherwise, costs—other
than attorney’s fees—should be allowed to the prevailing
party.” Rule 54(d)(1). We have held that “§1920 defines
the term ‘costs’ as used in Rule 54(d).” Crawford Fitting,
482 U. S., at 441. In so doing, we rejected the view that
“the discretion granted by Rule 54(d) is a separate source
of power to tax as costs expenses not enumerated in
                  Cite as: 566 U. S. ____ (2012)              5

                      Opinion of the Court

§1920.” Ibid.
   As originally configured, §1920 contained five categories
of taxable costs: (1) “[f]ees of the clerk and marshal”; (2)
“[f ]ees of the court reporter for all or any part of the steno-
graphic transcript necessarily obtained for use in the
case”; (3) “[f]ees and disbursements for printing and wit-
nesses”; (4) “[f]ees for exemplification and copies of papers
necessarily obtained for use in the case”; and (5) “[d]ocket
fees under section 1923 of this title.” 62 Stat. 955. In
1978, Congress enacted the Court Interpreters Act, which
amended §1920 to add a sixth category: “Compensation of
court appointed experts, compensation of interpreters, and
salaries, fees, expenses, and costs of special interpretation
services under section 1828 of this title.” 28 U. S. C.
§1920(6); see also §7, 92 Stat. 2044. We are concerned
here with this sixth category, specifically the item of tax-
able costs identified as “compensation of interpreters.”
                             B
  To determine whether the item “compensation of inter-
preters” includes costs for document translation, we must
look to the meaning of “interpreter.” That term is not
defined in the Court Interpreters Act or in any other
relevant statutory provision. When a term goes undefined
in a statute, we give the term its ordinary meaning. As­
grow Seed Co. v. Winterboer, 513 U. S. 179, 187 (1995).
The question here is: What is the ordinary meaning of
“interpreter”?
  Many dictionaries in use when Congress enacted the
Court Interpreters Act in 1978 defined “interpreter” as one
who translates spoken, as opposed to written, language.
The American Heritage Dictionary, for instance, defined
the term as “[o]ne who translates orally from one language
into another.” American Heritage Dictionary 685 (1978).
The Scribner-Bantam English Dictionary defined the
related word “interpret” as “to translate orally.” Scribner-
6          TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                      Opinion of the Court

Bantam English Dictionary 476 (1977). Similarly, the
Random House Dictionary defined the intransitive form of
“interpret” as “to translate what is said in a foreign lan-
guage.” Random House Dictionary of the English Lan-
guage 744 (1973) (emphasis added). And, notably, the
Oxford English Dictionary defined “interpreter” as “[o]ne
who translates languages,” but then divided that defini-
tion into two senses: “a. [a] translator of books or writ-
ings,” which it designated as obsolete, and “b. [o]ne who
translates the communications of persons speaking differ-
ent languages; spec. one whose office it is to do so orally in
the presence of the persons; a dragoman.” 5 Oxford Eng-
lish Dictionary 416 (1933); see also Concise Oxford Dic-
tionary of Current English 566 (6th ed. 1976) (“One who
interprets; one whose office it is to translate the words of
persons speaking different languages, esp. orally in their
presence”); Chambers Twentieth Century Dictionary 686
(1973) (“one who translates orally for the benefit of two or
more parties speaking different languages: . . . a transla-
tor (obs.)”).
   Pre-1978 legal dictionaries also generally defined the
words “interpreter” and “interpret” in terms of oral trans-
lation. The then-current edition of Black’s Law Diction-
ary, for example, defined “interpreter” as “[a] person
sworn at a trial to interpret the evidence of a foreigner . . .
to the court,” and it defined “interpret” in relevant part as
“to translate orally from one tongue to another.” Black’s
Law Dictionary 954, 953 (rev. 4th ed. 1968); see also
W. Anderson, A Dictionary of Law 565 (1888) (“One who
translates the testimony of witnesses speaking a foreign
tongue, for the benefit of the court and jury”); 1 B. Abbott,
Dictionary of Terms and Phrases Used in American or
English Jurisprudence 639 (1878) (“one who restates the
testimony of a witness testifying in a foreign tongue, to the
court and jury, in their language”). But see Ballentine’s
Law Dictionary 655, 654 (3d ed. 1969) (defining “inter-
                    Cite as: 566 U. S. ____ (2012)                  7

                        Opinion of the Court

preter” as “[o]ne who interprets, particularly one who
interprets words written or spoken in a foreign language,”
and “interpret” as “to translate from a foreign language”).
   Against these authorities, respondent relies almost
exclusively on Webster’s Third New International Diction-
ary (hereinafter Webster’s Third). The version of that
dictionary in print when Congress enacted the Court
Interpreters Act defined “interpreter” as “one that trans-
lates; esp: a person who translates orally for parties con-
versing in different tongues.”       Webster’s Third 1182
(1976).2 The sense divider esp (for especially) indicates
that the most common meaning of the term is one “who
translates orally,” but that meaning is subsumed within
the more general definition “one that translates.” See
12,000 Words: A Supplement to Webster’s Third 15a
(1986) (explaining that esp “is used to introduce the most
common meaning included in the more general preceding
definition”). For respondent, the general definition suf-
fices to establish that the term “interpreter” ordinarily
includes persons who translate the written word. Explain-
ing that “the word ‘interpreter’ can reasonably encompass
a ‘translator,’ ” the Court of Appeals reached the same
conclusion. 633 F. 3d, at 1221. We disagree.
   That a definition is broad enough to encompass one
sense of a word does not establish that the word is ordi­
narily understood in that sense. See Mallard v. United
States Dist. Court for Southern Dist. of Iowa, 490 U. S.

——————
  2 A handful of other contemporaneous dictionaries used a similar

formulation. See Funk & Wagnalls New Comprehensive International
Dictionary of the English Language 665 (1977) (“One who interprets or
translates; specifically, one who serves as oral translator between
people speaking different languages”); 1 World Book Dictionary 1103
(C. Barnhart & R. Barnhart eds. 1977) (“a person whose business is
translating, especially orally, from a foreign language”); Cassell’s
English Dictionary 617 (4th ed. 1969) (“One who interprets, esp. one
employed to translate orally to persons speaking a foreign language”).
8         TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                     Opinion of the Court

296, 301 (1989) (relying on the “most common meaning”
and the “ordinary and natural signification” of the word
“request,” even though it may sometimes “double for ‘de-
mand’ or ‘command’ ”). The fact that the definition of
“interpreter” in Webster’s Third has a sense divider denot-
ing the most common usage suggests that other usages,
although acceptable, might not be common or ordinary. It
is telling that all the dictionaries cited above defined
“interpreter” at the time of the statute’s enactment as
including persons who translate orally, but only a handful
defined the word broadly enough to encompass translators
of written material. See supra, at 5–7. Although the
Oxford English Dictionary, one of the most authoritative
on the English language, recognized that “interpreter” can
mean one who translates writings, it expressly designated
that meaning as obsolete. See supra, at 6. Were the
meaning of “interpreter” that respondent advocates truly
common or ordinary, we would expect to see more support
for that meaning. We certainly would not expect to see it
designated as obsolete in the Oxford English Dictionary.
Any definition of a word that is absent from many diction-
aries and is deemed obsolete in others is hardly a common
or ordinary meaning.
  Based on our survey of the relevant dictionaries, we
conclude that the ordinary or common meaning of “inter-
preter” does not include those who translate writings.
Instead, we find that an interpreter is normally under-
stood as one who translates orally from one language to
another. This sense of the word is far more natural. As
the Seventh Circuit put it: “Robert Fagles made famous
translations into English of the Iliad, the Odyssey, and the
Aeneid, but no one would refer to him as an English-
language ‘interpreter’ of these works.” Extra Equipamen­
tos E Exportação Ltda. v. Case Corp., 541 F. 3d 719, 727
(2008).
  To be sure, the word “interpreter” can encompass per-
                     Cite as: 566 U. S. ____ (2012)                    9

                          Opinion of the Court

sons who translate documents, but because that is not the
ordinary meaning of the word, it does not control unless
the context in which the word appears indicates that it
does. Nothing in the Court Interpreters Act or in §1920,
however, even hints that Congress intended to go beyond
the ordinary meaning of “interpreter” and to embrace the
broadest possible meaning that the definition of the word
can bear.
   If anything, the statutory context suggests the opposite:
that the word “interpreter” applies only to those who
translate orally. As previously mentioned, Congress en-
acted §1920(6) as part of the Court Interpreters Act.
The main provision of that Act is §2(a), codified in 28
U. S. C. §§1827 and 1828. See 92 Stat. 2040–2042. Par-
ticularly relevant here is §1827. As it now reads, that
statute provides for the establishment of “a program to
facilitate the use of certified and otherwise qualified inter-
preters in judicial proceedings instituted by the United
States.” §1827(a). Subsection (d) directs courts to use an
interpreter in any criminal or civil action instituted by the
United States if a party or witness “speaks only or primar-
ily a language other than the English language” or “suffers
from a hearing impairment” “so as to inhibit such party’s
comprehension of the proceedings or communication with
counsel or the presiding judicial officer, or so as to inhibit
such witness’ comprehension of questions and the presen-
tation of such testimony.” §1827(d)(1).3 As originally
enacted, subsection (k) mandated that the “interpretation
provided by certified interpreters . . . shall be in the con-
secutive mode except that the presiding judicial officer . . .
may authorize a simultaneous or summary interpreta-
tion.” §1827(k) (1976 ed., Supp. II); see also 92 Stat. 2042.
——————
   3 This provision remains substantially the same as it appeared when

first enacted. See 28 U. S. C. §1827(d)(1) (1976 ed., Supp. II); see also
92 Stat. 2040.
10           TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                          Opinion of the Court

In its current form, subsection (k) provides that interpre-
tation “shall be in the simultaneous mode for any party . . .
and in the consecutive mode for witnesses,” unless the
court directs otherwise. The simultaneous, consecutive,
and summary modes are all methods of oral interpretation
and have nothing to do with the translation of writings.4
Taken together, these provisions are a strong contextual
clue that Congress was dealing only with oral translation
in the Court Interpreters Act and that it intended to use
the term “interpreter” throughout the Act in its ordinary
sense as someone who translates the spoken word. As we
have said before, it is a “ ‘normal rule of statutory con-
struction’ that ‘identical words used in different parts of
the same act are intended to have the same meaning.’ ”
Gustafson v. Alloyd Co., 513 U. S. 561, 570 (1995) (quoting
Department of Revenue of Ore. v. ACF Industries, Inc., 510
U. S. 332, 342 (1994)).5
  The references to technical terminology in the Court
Interpreters Act further suggest that Congress used “in-
——————
   4 The simultaneous mode requires the interpreter “to interpret and to

speak contemporaneously with the individual whose communication is
being translated.” H. R. Rep. No. 95–1687, p. 8 (1978). The consecutive
mode requires the speaker whose communication is being translated to
pause so that the interpreter can “convey the testimony given.” Ibid.
And the summary mode “allow[s] the interpreter to condense and distill
the speech of the speaker.” Ibid.; see generally Zazueta, Attorneys
Guide to the Use of Court Interpreters, 8 U. C. D. L. Rev. 471, 477–478
(1975).
   5 The dissent agrees that context should help guide our analysis, but

instead of looking to the Court Interpreters Act, it looks to “the practice
of federal courts both before and after §1920(6)’s enactment.” Post, at 4
(opinion of GINSBURG, J.). The practice of federal courts after the Act’s
enactment tells us nothing about what Congress intended at the time of
enactment. And federal court practice before the Act under other
provisions of §1920 tells us little, if anything, about what Congress
intended when it added subsection (6). We think the statutory context
in which the word “interpreter” appears is a more reliable guide to its
meaning.
                     Cite as: 566 U. S. ____ (2012)                   11

                          Opinion of the Court

terpreter” in a technical sense, and it is therefore signifi-
cant that relevant professional literature draws a line
between “interpreters,” who “are used for oral conversa-
tions,” and “translators,” who “are used for written com-
munications.” Zazueta, supra n. 4, at 477; see also M.
Frankenthaler, Skills for Bilingual Legal Personnel 67
(1982) (“While the translator deals with the written word,
the interpreter is concerned with the spoken language”);
Brislin, Introduction, in Translation: Applications and
Research 1 (R. Brislin ed. 1976) (explaining that when
both terms are used together, translation “refers to the
processing [of] written input, and interpretation to the
processing of oral input” (emphasis deleted)); J. Herbert,
Interpreter’s Handbook 1 (2d ed. 1952) (“In the present-
day jargon of international organisations, the words trans-
late, translations, translator are used when the immediate
result of the work is a written text; and the words inter-
pret, interpreter, interpretation when it is a speech deliv-
ered orally”). That Congress specified “interpreters” but
not “translators” is yet another signal that it intended to
limit §1920(6) to the costs of oral, instead of written,
translation.6
   In sum, both the ordinary and technical meanings of
“interpreter,” as well as the statutory context in which the
word is found, lead to the conclusion that §1920(6) does
not apply to translators of written materials.7
——————
  6 Some   provisions within the United States Code use both “inter-
preter” and “translator” together, thus implying that Congress under-
stands the terms to have the distinct meanings described above. See,
e.g., 8 U. S. C. §1555(b) (providing that appropriations for the Immigra-
tion and Naturalization Service “shall be available for payment of . . .
interpreters and translators who are not citizens of the United States”);
28 U. S. C. §530C(b)(1)(I) (providing that Department of Justice funds
may be used for “[p]ayment of interpreters and translators who are not
citizens of the United States”).
   7 Our conclusion is buttressed by respondent’s concession at oral ar-

gument that there is no provision in the United States Code where it is
12          TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                         Opinion of the Court

                             C
   No other rule of construction compels us to depart from
the ordinary meaning of “interpreter.” The Court of Ap-
peals reasoned that a broader meaning is “more compat-
ible with Rule 54 of the Federal Rules of Civil Procedure,
which includes a decided preference for the award of costs
to the prevailing party.” 633 F. 3d, at 1221. But we have
never held that Rule 54(d) creates a presumption of statu-
tory construction in favor of the broadest possible reading
of the costs enumerated in §1920. To the contrary, we
have made clear that the “discretion granted by Rule 54(d)
is not a power to evade” the specific categories of costs set
forth by Congress. Crawford Fitting, 482 U. S., at 442.
“Rather,” we have said, “it is solely a power to decline to
tax, as costs, the items enumerated in §1920.” Ibid. Rule
54(d) thus provides no sound basis for casting aside the
ordinary meaning of the various items enumerated in
the costs statute, including the ordinary meaning of
“interpreter.”
   Our decision is in keeping with the narrow scope of
taxable costs. “Although ‘costs’ has an everyday meaning
synonymous with ‘expenses,’ the concept of taxable costs
under Rule 54(d) is more limited and represents those
expenses, including, for example, court fees, that a court
will assess against a litigant.” 10 C. Wright, A. Miller, &
M. Kane, Federal Practice and Procedure §2666, pp. 202–
203 (3d ed. 1998) (hereinafter Wright & Miller). Taxable
costs are limited to relatively minor, incidental expenses
as is evident from §1920, which lists such items as clerk
——————
clear that the word extends to those who translate documents. Tr. of
Oral Arg. 39; see also Brief for Petitioner 32 (“And the Code is wholly
devoid of any corresponding definition of ‘interpreter’ extending to the
translation of written documents”). As respondent acknowledged,
either the word is used in a context that strongly suggests it applies
only to oral translation or its meaning is unclear. See Tr. of Oral
Arg. 38.
                 Cite as: 566 U. S. ____ (2012)           13

                     Opinion of the Court

fees, court reporter fees, expenses for printing and wit-
nesses, expenses for exemplification and copies, docket
fees, and compensation of court-appointed experts. In-
deed, “the assessment of costs most often is merely a
clerical matter that can be done by the court clerk.” Hair­
line Creations, Inc. v. Kefalas, 664 F. 2d 652, 656 (CA7
1981). Taxable costs are a fraction of the nontaxable
expenses borne by litigants for attorneys, experts, consult-
ants, and investigators. It comes as little surprise, there-
fore, that “costs almost always amount to less than the
successful litigant’s total expenses in connection with a
lawsuit.” 10 Wright & Miller §2666, at 203. Because
taxable costs are limited by statute and are modest in
scope, we see no compelling reason to stretch the ordinary
meaning of the cost items Congress authorized in §1920.
   As for respondent’s extratextual arguments, they are
more properly directed at Congress. Respondent contends
that documentary evidence is no less important than
testimonial evidence and that it would be anomalous to
require the losing party to cover translation costs for
spoken words but not for written words. Brief for Re-
spondent 20. Respondent also observes that some transla-
tion tasks are not entirely oral or entirely written. Id., at
20–24. One task, called “ ‘sight translation,’ ” involves the
oral translation of a document. Id., at 21. Another task
involves the written translation of speech. Ibid. And a
third task, called “ ‘document comparison,’ ” involves com-
paring documents in the source and target language to
verify that the two are identical. Id., at 21–22. Respond-
ent argues that a narrow definition cannot account for
these variations and that a bright-line definition of “inter-
preter” as someone who translates spoken and written
words would avoid complication and provide a simple,
administrable rule for district courts.
   Neither of these arguments convinces us that Congress
must have intended to dispense with the ordinary mean-
14          TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                          Opinion of the Court

ing of “interpreter” in §1920(6). First, Congress might
have distinguished between oral and written translation
out of a concern that requiring losing parties to bear
the potentially sizable costs of translating discovery docu-
ments, as opposed to the more limited costs of oral tes-
timony, could be too burdensome and possibly unfair,
especially for litigants with limited means. Cf. Fleischmann
Distilling Corp. v. Maier Brewing Co., 386 U. S. 714, 718
(1967) (noting the argument “that since litigation is at
best uncertain one should not be penalized for merely
defending or prosecuting a lawsuit, and that the poor
might be unjustly discouraged from instituting actions to
vindicate their rights if the penalty for losing included the
fees of their opponents’ counsel”). Congress might also
have concluded that a document translator is more akin to
an expert or consultant retained by a party to decipher
documentary evidence—like, for instance, a forensic ac-
countant—than to an interpreter whose real-time oral
translation services are necessary for communication
between litigants, witnesses, and the court.8
  Second, respondent has not shown that any of the hy-
brid translation/interpretation tasks to which it points
actually arise with overwhelming frequency or that the
problem of drawing the line between taxable and nontax-
able costs in such cases will vex the trial courts. It cer-
tainly has not shown that any such problems will be more
troublesome than the task of sifting through translated
——————
  8 The dissent contends that document translation, no less than oral

translation, is essential “to equip the parties to present their case
clearly and the court to decide the merits intelligently.” Post, at 5. But
a document translator is no more important than an expert or consult-
ant in making sense of otherwise incomprehensible documentary
evidence, yet expenses for experts and consultants are generally not
taxable as costs. To be sure, forgoing document translation can impair
a litigant’s case, but document translation is not indispensable, in the
way oral translation is, to the parties’ ability to communicate with each
other, with witnesses, and with the court.
                 Cite as: 566 U. S. ____ (2012)          15

                     Opinion of the Court

discovery documents to ascertain which can be taxed as
necessary to the litigation. In any event, the present case
does not present a hybrid situation; it involves purely
written translation, which falls outside the tasks per-
formed by an “interpreter” as that term is ordinarily
understood.
                       *     *   *
   Because the ordinary meaning of “interpreter” is some-
one who translates orally from one language to another,
we hold that the category “compensation of interpreters”
in §1920(6) does not include costs for document transla-
tion. We therefore vacate the judgment of the United
States Court of Appeals for the Ninth Circuit and remand
the case for further proceedings consistent with this
opinion.
                                          It is so ordered.
                 Cite as: 566 U. S. ____ (2012)           1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 10–1472
                         _________________


KOUICHI TANIGUCHI, PETITIONER v. KAN PACIFIC
 SAIPAN, LTD., DBA MARIANAS RESORT AND SPA
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [May 21, 2012]

  JUSTICE GINSBURG, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, dissenting.
  To be comprehended by the parties, the witnesses, and
the court, expression in foreign languages must be trans­
lated into English. Congress therefore provided, in 28
U. S. C. §1920(6), that the prevailing party may recoup
compensation paid to “interpreters.” The word “interpret­
ers,” the Court emphasizes, commonly refers to translators
of oral speech. Ante, at 5–6. But as the Court acknowl­
edges, ante, at 7, and n. 2, “interpreters” is more than
occasionally used to encompass those who translate writ­
ten speech as well. See Webster’s Third New International
Dictionary of the English Language 1182 (1976) (here-
inafter Webster’s) (defining “interpreter” as “one that
translates; esp: a person who translates orally for parties
conversing in different tongues”); Black’s Law Dictionary
895 (9th ed. 2009) (defining “interpreter” as a “person who
translates, esp. orally, from one language to another”);
Ballentine’s Law Dictionary 655 (3d ed. 1969) (defining
“interpreter” as “[o]ne who interprets, particularly one
who interprets words written or spoken in a foreign
language”).
  In short, employing the word “interpreters” to include
translators of written as well as oral speech, if not “the
most common usage,” ante, at 8, is at least an “acceptable”
2         TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                    GINSBURG, J., dissenting

usage, ibid. Moreover, the word “interpret” is generally
understood to mean “to explain or tell the meaning of:
translate into intelligible or familiar language or terms,”
while “translate” commonly means “to turn into one’s own
or another language.” Webster’s 1182, 2429. See also
Random House Dictionary of the English Language 744,
1505 (1973) (defining the transitive verb “interpret” as,
inter alia, “to translate,” and “translate” as “to turn (some­
thing written or spoken) from one language into another”).
   Notably, several federal district court decisions refer to
translators of written documents as “interpreters.” E.g.,
United States v. Prado-Cervantez, No. 11–40044–11, 2011
WL 4691934, *3 (Kan., Oct. 6, 2011) (“Standby counsel
should also be prepared to arrange for interpreters to
interpret or translate documents when necessary for
defendant.”); Mendoza v. Ring, No. 07–3114, 2008 WL
2959848, *2 (CD Ill., July 30, 2008) (“The interpreter is
also directed to translate filings by the plaintiff from
Spanish to English. The original and translated versions
will be docketed.”). So do a number of state statutes. E.g.,
Cal. Govt. Code Ann. §26806(a) (West 2008) (“[T]he clerk
of the court may employ as many foreign language inter­
preters as may be necessary . . . to translate documents in-
tended for filing in any civil or criminal action . . . .”).
   Most federal courts of appeals confronted with the ques­
tion have held that costs may be awarded under §1920(6)
for the translation of documents necessary to, or in prepa­
ration for, litigation. Compare 633 F. 3d 1218, 1220–1222
(CA9 2011); BDT Prods., Inc. v. Lexmark Int’l, Inc., 405
F. 3d 415, 419 (CA6 2005); Slagenweit v. Slagenweit, 63
F. 3d 719, 721 (CA8 1995) (per curiam); and Chore-Time
Equip., Inc. v. Cumberland Corp., 713 F. 2d 774, 782 (CA
Fed. 1983) (all holding that costs for document translation
are covered by §1920(6)), with Extra Equipamentos E
Exportação Ltda. v. Case Corp., 541 F. 3d 719, 727–728
(CA7 2008) (costs for document translation are not covered
                    Cite as: 566 U. S. ____ (2012)                   3

                       GINSBURG, J., dissenting

by §1920(6)). See also In re Puerto Rico Elec. Power Auth.,
687 F. 2d 501, 506, 510 (CA1 1982) (recognizing that
costs of document translation may be reimbursed, with­
out specifying the relevant subsection of §1920); Studieng­
esellschaft Kohle mbH v. Eastman Kodak Co., 713 F. 2d
128, 133 (CA5 1983) (allowing document translation
costs under §1920(4)); Quy v. Air Am., Inc., 667 F. 2d 1059,
1065 (CADC 1981) (allowing “translation costs” under
§1920(6)).1
   In practice, federal trial courts have awarded document
translation costs in cases spanning several decades. See,
e.g., Raffold Process Corp. v. Castanea Paper Co., 25
F. Supp. 593, 594 (WD Pa. 1938). Before the Court Inter­
preters Act added §1920(6) to the taxation of costs statute
in 1978, district courts awarded costs for document trans­
lation under §1920(4), which allowed taxation of “[f ]ees for
exemplification and copies of papers,” 28 U. S. C. §1920(4)
(1976 ed.), or under §1920’s predecessor, 28 U. S. C. §830
(1925 ed.). See, e.g., Bennett Chemical Co. v. Atlantic
Commodities, Ltd., 24 F. R. D. 200, 204 (SDNY 1959)
(§1920(4)); Raffold Process Corp., 25 F. Supp., at 594
(§830). Pre-1978, district courts also awarded costs for
oral translation of witness testimony. See, e.g., Kaiser
Industries Corp. v. McLouth Steel Corp., 50 F. R. D. 5, 11
(ED Mich. 1970). Nothing in the Court Interpreters Act, a
measure intended to expand access to interpretation
services, indicates a design to eliminate the availability of
costs awards for document translation. See S. Rep. No.
95–569, p. 4 (1977) (hereinafter S. Rep.) (“The commit­
tee . . . feels the time has come to provide by statute for
the provision of and access to qualified certified interpret­

——————
  1 Translation costs, like other costs recoverable under §1920, may be
“denied or limited” if they “were unreasonably incurred or unnecessary
to the case.” 10 Moore’s Federal Practice §54.101[1][b], p. 54–158 (3d
ed. 2012).
4             TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                        GINSBURG, J., dissenting

ers, for a broader spectrum of people than the present law
allows.”). Post-1978, rulings awarding document transla­
tion costs under §1920(6) indicate the courts’ understand­
ing both that the term “interpreter” can readily encompass
oral and written translation, and that Congress did not
otherwise instruct.2 I agree that context should guide the
determination whether §1920(b) is most sensibly read to
encompass persons who translate documents. See ante, at
8–9. But the context key for me is the practice of federal
courts both before and after §1920(6)’s enactment.
   The purpose of translation, after all, is to make relevant
foreign-language communication accessible to the litigants
and the court. See S. Rep., at 1 (The Court Interpreters
Act is intended “to insure that all participants in our
——————
    2 Currently,some federal district courts make the practice of allowing
fees for translation of documents explicit in their local rules. See Rule
54–4.8 (CD Cal. 2012) (allowing “[f]ees for translation of documents . . .
reasonably necessary to the preparation of the case”); Rule 54.1 (Guam
2011) (same); Rule 54.1(c)(7) (Idaho 2011) (allowing reasonable fee if
the “document translated is necessarily filed or admitted in evidence”);
Rule 54.7 (MD Pa. 2011) (same); Rule 54.1 (Ariz. 2012) (same); Rule
54.1(b)(4)(e) (SD Cal. 2012) (same); Rule 54.1 (NJ 2011) (same); Rule
54–5(d) (Nev. 2011) (same); Rule 54.2 (NM 2012) (allowing translator’s
fee if the translated document is admitted into evidence); Rule
54.1(c)(4) (SDNY 2012) (allowing reasonable fee if translated document
“is used or received in evidence”); Rule 54.1(c)(4) (EDNY 2012) (same).
See also Rule 54.03(F)(1)(c) (SC 2012) (allowing costs of certain docu­
ment translations under §1920(4)); Rule 54.1(b)(5) (Del. 2011) (same);
Rule 54(c)(3)(i) (Conn. 2011) (same); Misc. Order ¶7, Allowable Items
for Taxation of Costs (ND Fla. 2007) (allowing “fee of a competent
translator of a non-English document that is filed or admitted into
evidence”); Taxation of Costs Guidelines (PR 2009) (allowing fees for
translation of documents filed or admitted into evidence), available at
http://www.prd.uscourts.gov/courtweb/pdf/taxation_of_costs_guidelines_
2007_with_time_computation_amendments.pdf (All Internet materials
as visited May 17, 2012, and included in Clerk of Court’s case file);
Taxation of Costs (Mass. 2000) (allowing fees “for translation of docu­
ments . . . reasonably necessary for trial preparation”), available at
http://www.mad.uscourts.gov/resources/pdf/taxation.pdf.
                     Cite as: 566 U. S. ____ (2012)                    5

                        GINSBURG, J., dissenting

Federal courts can meaningfully take part.”). Documen­
tary evidence in a foreign language, no less than oral
statements, must be translated to equip the parties to
present their case clearly and the court to decide the
merits intelligently. See, e.g., United States v. Mosquera,
816 F. Supp. 168, 175 (EDNY 1993) (“For a non-English
speaking [party] to stand equal with others before the
court requires translation [of relevant documents].”);
Lockett v. Hellenic Sea Transports, Ltd., 60 F. R. D. 469,
473 (ED Pa. 1973) (“To be understood by counsel for plain­
tiffs and defendant, as well as for use at trial, the [ship’s]
deck log had to be translated [from Greek] into the Eng­
lish language.”).3 And it is not extraordinary that what
documents say, more than what witnesses testify, may
make or break a case.
   Distinguishing written from oral translation for cost­
award purposes, moreover, is an endeavor all the more
dubious, for, as the Court acknowledges, ante, at 13, some
translation tasks do not fall neatly into one category or
the other. An interpreter, for example, may be called upon
to “sight translate” a written document, i.e., to convey a
written foreign-language document’s content orally in
English. R. González, V. Vásquez, & H. Mikkelson, Fun­
damentals of Court Interpretation: Theory, Policy and
Practice 401 (1991) (hereinafter González). In-court sight
translation, Taniguchi concedes, counts as “interpreta­
tion,” even though it does not involve translating verbal
expression. Tr. of Oral Arg. 10. Yet an interpreter’s prep­
aration for in-court sight translation by translating a
——————
  3 Noteworthy, other paragraphs Congress placed in §1920 cover writ­

ten documents. See 28 U. S. C. §1920(2) (2006 ed., Supp. IV) (“Fees
for printed or electronically recorded transcripts”); §1920(3) (2006 ed.)
(“Fees and disbursements for printing and witnesses”); §1920(4) (“Fees
for exemplification and the costs of making copies of any [necessary]
materials”). Nothing indicates that Congress intended paragraph (6),
unlike paragraphs (2)–(4), to apply exclusively to oral communications.
6            TANIGUCHI v. KAN PACIFIC SAIPAN, LTD.

                        GINSBURG, J., dissenting

written document in advance, Taniguchi maintains, does
not count as “interpretation.” Ibid. But if the interpreter
then reads the prepared written translation aloud in
court, that task, in Taniguchi’s view, can be charged as
“interpretation,” id., at 11, even though the reading in­
volves no translation of foreign-language expression—
written or oral—at all.
   Similarly hard to categorize is the common court­
interpreter task of listening to a recording in a foreign
language, transcribing it, then translating it into Eng-
lish. See González 439. Although this task involves oral
foreign-language communication, it does not, Taniguchi
contends, qualify as “interpretation,” because it involves
“the luxury of multiple playbacks of the tape and the
leisure to consult extrinsic linguistic sources.” Reply Brief
for Petitioner 9 (internal quotation marks omitted). But
sight translation—which Taniguchi concedes may be
charged as “interpretation”—may sometimes involve sim­
ilarly careful linguistic analysis of a written document
in advance of a court proceeding. Davis & Hewitt, Lessons
in Administering Justice: What Judges Need to Know
about the Requirements, Role, and Professional Responsi­
bilities of the Court Interpreter, 1 Harv. Latino L. Rev.
121, 131 (1994).
   Taniguchi warns that translation costs can be exorbi­
tant and burdensome to police. Reply Brief 19–22; Tr. of
Oral Arg. 20–21. The Court expresses a similar concern.
Ante, at 13–14.4 Current practice in awarding translation
——————
    4 The
        Court also observes that “[t]axable costs are limited to relatively
minor, incidental expenses.” Ante, at 12. The tab for unquestionably
allowable costs, however, may run high. See, e.g., In re Ricoh Co., Ltd.
Patent Litigation, No. C 03–02289, 2012 WL 1499191, *6 (ND Cal., Apr.
26, 2012) (awarding $440,000 in copying costs); Jones v. Halliburton
Co., No. 4:07–cv–2719, 2011 WL 4479119, *2 (SD Tex., Sept. 26, 2011)
(awarding $57,300 in fees for court-appointed expert). Translation
costs, on the other hand, are not inevitably large. See Brief for Re­
                     Cite as: 566 U. S. ____ (2012)                     7

                        GINSBURG, J., dissenting

costs, however, has shown that district judges are up to
the task of confining awards to translation services neces­
sary to present or defeat a claim. See Eastman Kodak Co.,
713 F. 2d, at 133 (district court should not award docu­
ment translation costs “carte blanche,” but must deter­
mine whether such costs were necessarily incurred). See
also, e.g., Conn v. Zakharov, No. 1:09 CV 0760, 2010 WL
2293133, *3 (ND Ohio, June 4, 2010) (denying translation
costs where prevailing party did not demonstrate the costs
were necessary); Maker’s Mark Distillery, Inc. v. Diageo
North Am., Inc., No. 3:03–CV–93, 2010 WL 2651186, *3
(WD Ky., June 30, 2010) (same); Competitive Technologies
v. Fujitsu Ltd., No. C–02–1673, 2006 WL 6338914, *11
(ND Cal., Aug. 23, 2006) (same); Arboireau v. Adidas
Salomon AG, No. CV–01–105, 2002 WL 31466564, *6
(Ore., June 14, 2002) (same); Oetiker v. Jurid Werke,
GmbH, 104 F. R. D. 389, 393 (DC 1982) (same); Lockett, 60
F. R. D., at 473 (awarding costs for “necessary” transla­
tions); Kaiser, 50 F. R. D., at 11–12 (same); Bennett, 24
F. R. D., at 204 (same); Raffold Process Corp., 25 F. Supp.,
at 594 (same). Courts of appeals, in turn, are capable of
reviewing such judgments for abuse of discretion.
   In short, §1920(6)’s prescription on “interpreters” is not
so clear as to leave no room for interpretation. Given the
purpose served by translation and the practice prevailing
in district courts, supra, at 3, there is no good reason to
exclude from taxable costs payments for placing written
words within the grasp of parties, jurors, and judges. I
would therefore affirm the judgment of the Ninth Circuit.




—————— 

spondent 26–27, n. 12 (listing, inter alia, 21 translation cost awards of

less than $13,000, of which at least fourteen were less than $3,000).